TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00009-CR





Ex parte: Gerald Christopher Zuliani, Appellant





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 102693, HONORABLE JON N. WISSER, JUDGE PRESIDING





PER CURIAM

	Appellant petitioned for writ of habeas corpus asking that his bond pending appeal
from a conviction for injury to a child be reduced.  The writ issued and, after a hearing, the relief
sought was denied.  This appeal followed.  Tex. R. App. P. 44.
	Appellant's conviction was reversed by this Court.  Zuliani v. State, No. 3-92-110-CR (Tex. App.--Austin July 12, 1995, no pet. hist.).  The State's motion for rehearing in that
cause was summarily denied August 16, 1995.  We are advised that appellant is no longer
confined in jail.
	This appeal is dismissed as moot.

Before Justices Powers, Kidd and B. A. Smith
Dismissed
Filed:  August 30, 1995
Do Not Publish